Citation Nr: 0515729	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUE

Entitlement to an increased (initial compensable) disability 
evaluation for 
service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, granted service 
connection for erectile dysfunction, but assigned a 
noncompensable (zero percent) rating therefor, effective 
January 18, 2001, the date on which the service connection 
claim was received.  The veteran perfected an appeal to the 
Board only as to this issue.    

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge of the Board, sitting at the RO.  
The hearing transcript is of record.

On other matters, it is noted that service connection also is 
in effect for epididymitis with right orchitis and right 
hydrocele (10 percent disabling as of February 21, 1969; 40 
percent disabling as of January 18, 2001).  Entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) based upon the loss of use of a creative 
organ also has been established, effective January 18, 2001.  
See March 2003 rating decision.       

The Board further acknowledges the veteran's notice of 
disagreement received in May 2003, in which he indicated that 
he has a testicular deformity (enlargement).  In his 
September 2003 appeal to the Board, the veteran, again, 
discussed enlarged testicles, as well as his need to wear a 
testicular support device (presumably due to enlarged 
testicles) and "night voiding."  Moreover, the veteran 
apparently believes that a disability percentage higher than 
10 percent is warranted for epididymitis for the period 
beginning on February 21, 1969.  

As to whether various statements about enlarged testicles and 
night voiding were proffered to indicate that higher 
rating(s) should be assigned for epididymitis, or to support 
new, separate claims seeking service connection for different 
genitourinary disabilities is not entirely clear.  (In this 
connection, it is noted that the RO apparently has considered 
medical evidence concerning nocturia and enlarged testicles 
in connection with its determination on epididymitis.  See 
March 2003 rating decision.)  In any event, these matters, as 
well as the issue of the 10 percent rating assigned for 
epididymitis beginning in 1969, must be addressed in the 
first instance by the RO; as such, they are REFERRED to the 
RO for appropriate action.  Moreover, it is noted that, along 
with the March 2005 written statement expressly withdrawing 
appeal of the issue of increased rating for erectile 
dysfunction, the veteran submitted additional evidence 
concerning urinary frequency and hesitancy (presumably 
related to prior complaints about "night voiding"), "back 
pay" (apparently the assignment of a 10 percent rating for 
epididymitis for the period beginning in 1969); and 
prosthetic device used for the testicular deformity.  The RO 
should consider these items, along with March 2005 hearing 
testimony, in connection with its consideration of the 
matters being referred.    

Finally, with respect to the various matters REFERRED to the 
RO, the Board acknowledges that it has taken oral testimony 
of the veteran on his various complaints about genitourinary 
problems, even though the veteran made clear in March 2005 
that the specific issue as to an increased rating for 
erectile dysfunction is being withdrawn, given that various 
new issues - all concerning genitourinary problems which 
could be interrelated from a medical standpoint - yet to be 
adjudicated at the RO level, appear to have been raised.  
Notwithstanding the Board's acceptance of testimony in March 
2005, again, appeal on the specific issue of increased rating 
for erectile dysfunction having been withdrawn, as discussed 
below, the Board finds that dismissal of this issue is now in 
order.         


FINDINGS OF FACT

1.  In September 2003, the veteran filed a timely substantive 
appeal to the Board with respect to the issue of entitlement 
to an initial compensable disability evaluation for service-
connected erectile dysfunction. 

2.  In a written, signed statement received in March 2005, 
prior to the issuance of a Board decision on the issue on 
appeal, the veteran withdrew his appeal as to the issue of 
entitlement to an initial compensable evaluation for erectile 
dysfunction. 


CONCLUSION OF LAW

The criteria for withdrawal of appeal are met on the issue of 
entitlement to an initial compensable evaluation for service-
connected erectile dysfunction.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  In addition, an appeal 
"perfected" for appellate review by the Board, or 
"substantive appeal," may be withdrawn in writing, at any 
time before the Board promulgates a decision on the issue on 
appeal.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal 
may be made by the veteran or appellant, or by his or her 
authorized representative or agent.  38 C.F.R. § 20.204(a) 
(2004).  However, a representative may not withdraw a 
perfected appeal without the express written consent of the 
veteran or appellant.  38 C.F.R. § 20.204(c) (2004).

In a March 2003 rating decision, the RO granted service 
connection for erectile dysfunction, but assigned a 
noncompensable disability rating therefor, effective January 
18, 2001, the date on which the service connection claim was 
received.  Following the RO's issuance of a Statement of the 
Case (SOC) in September 2003, the veteran filed a VA Form 9 
in late September 2003.  See 38 C.F.R. § 20.302(b) (2004) 
(substantive appeal alleging a specific error of fact or law 
in the decision being appealed must be filed within sixty 
days from the date the agency of original jurisdiction mails 
the SOC, or within the remainder of the one-year period from 
the date of mailing of the decision being appealed, whichever 
is later).  Having filed a Form 9 well before the expiration 
of the sixty-day period after issuance of the SOC, the 
veteran filed a timely appeal to the Board.  The Board's 
review of the record below indicates that timely substantive 
appeal was filed only with respect to the issue of an 
increased evaluation for erectile dysfunction.    

On March 17, 2005, the date on which a Board hearing before 
the undersigned took place, the veteran submitted, in 
writing, a statement expressing his desire to withdraw the 
issue of entitlement to an initial compensable evaluation for 
erectile dysfunction from Board consideration.  Having 
withdrawn his appeal as to this issue, the Board has no 
allegations of errors of fact or law before it upon which it 
can adjudicate the appealed issue.  Therefore, the Board has 
no jurisdiction to review the appealed issue.  Accordingly, 
the matter is dismissed.  


ORDER

The appeal as to the issue of entitlement to an initial 
compensable disability evaluation for service-connected 
erectile dysfunction is dismissed.



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


